Case: 20-50370     Document: 00515629731         Page: 1     Date Filed: 11/06/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    November 6, 2020
                                  No. 20-50370
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Benedicto Martinez-Sario, also known as Benedicto Sario-
   Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-92-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Benedicto Martinez-Sario appeals his sentence of 14 months of
   imprisonment and three years of supervised release following his guilty plea
   to illegal reentry into the United States after deportation. He contends that



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50370      Document: 00515629731         Page: 2    Date Filed: 11/06/2020




                                   No. 20-50370


   8 U.S.C. § 1326(b) is unconstitutional because it permits a sentence above
   the otherwise-applicable statutory maximum, based on facts that are neither
   alleged in the indictment nor found by a jury beyond a reasonable doubt.
   While Martinez-Sario acknowledges this argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), he nevertheless
   seeks to preserve it for possible Supreme Court review.
           The Supreme Court held in Almendarez-Torres that, for purposes of a
   statutory sentencing enhancement, a prior conviction is not a fact that must
   be alleged in the indictment or found by a jury beyond a reasonable doubt.
   523 U.S. at 239-47. This court has held that subsequent Supreme Court
   decisions, such as Alleyne v. United States, 570 U.S. 99 (2013) and Apprendi
   v. New Jersey, 530 U.S. 466 (2000), did not overrule Almendarez-Torres. See
   United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v.
   Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Thus, Martinez-
   Sario is correct that his argument is foreclosed, and summary affirmance is
   appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
           The Government’s motion for summary affirmance is GRANTED,
   the district court’s judgment is AFFIRMED, and the Government’s
   alternative motion for an extension of time to file a brief is DENIED as
   moot.




                                        2